WITHDRAWAL OF OFFICE OF LEGAL COUNSEL CIA
                       INTERROGATION OPINIONS
         Four previous opinions of the Office of Legal Counsel concerning interrogations by the Central
Intelligence Agency are withdrawn and no longer represent the views of the Office.

                                                        April 15, 2009

                 MEMORANDUM FOR THE ATTORNEY GENERAL

        Sections 3(a) and 3(b) of Executive Order 13491 (2009) set forth restrictions on the use
of interrogation methods. In section 3(c) of that Order, the President further directed that “unless
the Attorney General with appropriate consultation provides further guidance, officers,
employees, and other agents of the United States Government may not, in conducting
interrogations, rely upon any interpretation of the law governing interrogation . . . issued by the
Department of Justice between September 11, 2001, and January 20, 2009.” That direction
encompasses, among other things, four opinions of the Office of Legal Counsel: Memorandum
for John Rizzo, Acting General Counsel of the Central Intelligence Agency, from Jay S. Bybee,
Assistant Attorney General, Office of Legal Counsel, Re: Interrogation of al Qaeda Operative
(Aug. 1, 2002); Memorandum for John A. Rizzo, Senior Deputy General Counsel, Central
Intelligence Agency, from Steven G. Bradbury, Principal Deputy Assistant Attorney General,
Office of Legal Counsel, Re: Application of 18 U.S.C. §§ 2340-2340A to Certain Techniques
That May Be Used in the Interrogation of a High Value al Qaeda Detainee (May 10, 2005);
Memorandum for John A. Rizzo, Senior Deputy General Counsel, Central Intelligence Agency,
from Steven G. Bradbury, Principal Deputy Assistant Attorney General, Office of Legal
Counsel, Re: Application of 18 U.S.C. §§ 234—2340A to the Combined Use of Certain
Techniques in the Interrogation of High Value al Qaeda Detainees (May 10, 2005); and
Memorandum for John A. Rizzo, Senior Deputy General Counsel, Central Intelligence Agency,
from Steven G. Bradbury, Principal Deputy Assistant Attorney General, Office of Legal
Counsel, Re: Application of United States Obligations Under Article 16 of the Convention
Against Torture to Certain Techniques that May be Used in the Interrogation of High Value
al Qaeda Detainees (May 30, 2005).

       In connection with the consideration of these opinions for possible public release, the
Office has reviewed them and has decided to withdraw them. They no longer represent the
views of the Office of Legal Counsel.


                                                                        /s/

                                                             DAVID J. BARRON
                                                        Acting Assistant Attorney General